internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-106613-03 date may legend x a estate a d1 d2 dear this letter responds to your representative’s letter dated date submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to elect under sec_754 of the internal_revenue_code to adjust the basis of partnership property facts according to the information submitted a owned a a interest in x a partnership a died on d1 and a’s interest in x passed under will to estate x intended to file a sec_754 election with its tax_return for the taxable_year ending d2 however x inadvertently failed to file the sec_754 election with its return x seeks relief under sec_301_9100-1 and sec_301_9100-3 for the late election plr-106613-03 law and analysis under sec_754 a partnership may elect to adjust the basis of partnership property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year that the election applies and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year including extensions sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interest of the government conclusion based on the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time for making the sec_754 election until days following the date of this letter x should make the election by filing an amended_return with the applicable service_center for the taxable_year ending d2 with a properly completed sec_754 election attached a copy of this letter should be attached to the statement filed except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other plr-106613-03 provision of the code specifically we express no opinion as to whether or not x is a partnership for tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative enclosures copy of this letter copy for purposes sincerely heather c maloy associate chief_counsel passthroughs and special industries
